DICE, Commissioner.
The conviction is for murder with malice; the punishment, 50 years’ confinement in the, penitentiary. - . .
No statement o'f' fafcts accompaniés the record and no brief has been filed on behalf of the appellant.
There appears in the transcript a formal hill of exception to the action of the court in overruling appellant’s - motion to quash the special venire.
The bill merely sets out the motion to quash and certifies that the .court overruled the same and that appellant excepted to the court’s ruling. No evidence, adduced upon the hearing of the motion appears in the record nor does' the';bill certify tó any facts showing error in the drawing of the venire.
The proceedings appear to be regular and no reversible error being shown, the judgment of the trial court is affirmed.
Opinion approved by the Court.